E ANP-STP

Gabinete do Diretor Executivo

Exmº, Senhor

Administrador do GRIP
(Gabinete de Registo de Informação Pública)

São Tomé

N/Ref Nº 227/GM/ANP/2015

Assunto: Remessa de Documentos Concernentes ao Contrato de Partilha de Produção do
Bloco 11 da ZEE.

Excelência

Prevalecemos da presente para comunicar a Vossa Excelência que a Agência Nacional do
Petróleo autorizou a Cessão de 85% de Interesse participativo que a ERHC Energy EEZ, Lda
detinha no bloco 11 da ZEE, à KOSMOS ENERGY. De forma a dar seguimento a esta
Cessão, a Agência Nacional do Petróleo procedeu igualmente a assinatura de primeira Adenda

ao Contrato de Partilha de Produção relativamente ao Bloco 11 da ZEE.

Remetemos à V. Excelência uma cópia da referida Adenda e uma cópia de Instrumento de
Cessão, para efeito de cumprimento do disposto no artigo 18º da Lei-Quadro das Receitas
Petrolíferas (Lei nº-8/2004 de 30 de Dezembro).

Predispomo-nos para prestar todos e quaisquer esclarecimentos que se afigurarem
necessários.
Com os melhores cumprimentos,

São Tomé, 23 de Dezembro de 2015

Diretor Executiv;

VA,

Orlando Sousa

PRIMEIRA ADENDA AO
CONTRATO DE PARTILHA DE PRODUÇÃO

ENTRE
A REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE
REPRESENTADA PELA
AGÊNCIA NACIONAL DO PETRÓLEO DE SÃO TOMÉ E PRÍNCIPE
E
KOSMOS ENERGY SAO TOME E PRINCIPE
PARA O

BLOCO 1

Adenda celebrada no dia 17 de Dezembro de 2015

A PRESENTE ADENDA AO CONTRATO DE PARTILHA DE PRODUÇÃO é
celebrada na data de 17 Dezembro 2015 entre:

(1) | A REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE (o
“Estado”) representada pela Agência Nacional do Petróleo de São Tomé e Príncipe,
("ANP-STP");

(2) KOSMOS ENERGY SÃO TOMÉ E PRÍNCIPE, uma sociedade constituída e
existente ao abrigo das leis das Ilhas Caimão, cuja sede social se localiza em 4th Floor,
Century Yard, Cricket Square, Hutchins Drive, Elgin Avenue, George Town, Grand

Cayman KY1-1209, Ilhas Caimão, de ora em diante denominada ("Kosmos");
CONSIDERANDO

A. A ANP-STP e a ERHC ENERGY EEZ, LDA (“EHRC”) são partes no
Contrato de Partilha de Produção assinado com o Estado em 23 de Julho de 2014
(doravante o "Contrato”), nos termos do qual a EHRC obteve o direito exclusivo a
realizar operações petrolíferas no Bloco 11 situado na Zona Económica Exclusiva de

São Tomé e Príncipe;

B. Nos termos do artigo 19 do Contrato, a EHRC e a Kosmos celebraram um
instrumento de cessão em 16 de Outubro de 2015, nos termos da qual a EHRC cedeu
cem pur cento (100%) dos seus oitenta e cinco por cento (85%) de participação no
Contrato à Kosmos, o que, consequentemente, faz com que, desde essa data, as

participações detidas pelas partes no Contrato sejam as seguintes:
ANP-STP - quinze por cento (15%),

KOSMOS - oitenta e cinco pro cento (85%);

O Estado, a ANP-STP e a Kosmos (de ora em diante coletivamente identificadas como
as “Partes”) por este meio celebraram a presente adenda ao Contrato (a “Adenda”), nos

seguintes termos e condições:

Ha

7?

Og
1. Os termos iniciados por maiúsculas na presente Adenda e que aqui não estejam
especificamente definidos deverão ter o mesmo significado que lhes é dado no

Contrato.

Ji A Cláusula 7.2 do Contrato é alterada através da eliminação das Obrigações
Mínimas de Trabalho da Fase 1 e substituída pelas seguintes Obrigações Mínimas de

Trabalho da Fase I:
Fase 1: O Contratante deverá:
* realizar estudos ambientais;
* adquirir pesquisas magnéticas e gravitacionais abrangendo 2.000 km2;
* adquirir, processar e interpretar um mínimo de 2.000 km2 de sísmica 3D;

«entregar à ANP-STP a documentação completa da interpretação e um extenso
relatório de avaliação abrangendo todos os relevantes níveis estratográficos da
totalidade do bloco, baseadas em todos os novos dados 3D adquiridos no máximo

até 3 meses antes do fim da fase 1.
2 A Cláusula 28 do Contrato é alterada como segue:

“28.1 A KOSMOS ENERGY SAO TOME AND PRINCIPE é por este meio

designada como o Operador ao abrigo deste Contrato”
3. A Cláusula 30 do Contrato é alterada como segue:

“30.1 Qualquer notificação ou outra comunicação que deva ser entregue por
uma Parte a outra deverá ser escrita (em Português e em Inglês) e considerar-se-
á devidamente entregue se for entregue pessoalmente em mãos, por serviço de

entrega expresso ou por fax, nos seguintes endereços:
Agência Nacional do Petróleo (ANP-STP)
Avenida das Nações Unidas, 225

C.P.1048

São Tome, São Tomé e Príncipe 4)
A
«
À Atenção de: Diretor Executivo

Fax: +239-2226937 Tel: +239-2226940

E-mail: anp geral O cstome.net

KOSMOS ENERGY SAO TOME AND PRINCIPE

4th Floor, Century Yard, Cricket Square,

Hutchins Drive, Elgin Avenue,

George Town, Grand Cayman KY1-1209, Cayman Islands
À Atenção de: Diretor da Concessão (“License Manager”)
Fax: +1 214 445 9705

Tel: +1 214 445 9600

(Este endereço será substituído por um endereço localizado em São Tomé e

Príncipe no prazo de 30 dias)
E-mail: SaoTomeLicenseManager O KosmosEnergy.com

Cc: E-mail: KosmosGeneralCounselQO KosmosEnergy.com "

4. Todas as restantes disposições do Contrato que não foram expressamente
modificadas por esta Adenda, permanecerão com pleno vigor e efeito nos seus precisos

termos originais.

EM TESTEMUNHO DO QUE, as Partes fizeram com que esta Adenda fosse assinada
em três (3) originais a partir da data acima escrita.

ASSINADO E ENTREGUE em nome e por conta do ESTADO representado pela

Agência Nacional do Petróleo de São Tomé e Príncipe

Da... Dl. ph So Lara |

Assinatura: Ú).) EN | ee «Si
Designação: RELA IN esa EL VT 3

Na presença de:

Assinatura: ......;

pus AU) LOLS,
Designação: DLC OR 4 u [ra DL

co É ELoMOMICO

ASSINADO E 5) em nome e por conta Kosmos Energy Sao Tome e Principe

Assinatura: ...
o
Data: AE PO RANA

Soy

DESISNAÇÃO: sous srs nrars nasça

Na presença de:

N
Designação: .... AB. VO BABE...

va
INSTRUMENTO DE CESSÃO

RRHC ENERGY EEZ,LDA

KOSMOS ENERGY SÃO TOME AND PRÍNCIPE

relativo ao Contrato de Partilha de Produção
respeitante so Bloco 11, São Tomé a Principe

GO)

O presente Instramento de Cessão é celebrado em. l h de 1 de 2015 entre:

(1) | ERHC ENERGY EEZ, LDA, sociedade constituída e existente no abrigo das leis da
República Democrática de São Tomé a Principe, cuja sede social se situa na Avenida dn
independência, 392, IUIII, São Tomé (doravante designada por “ERHC"); é

(2) KOSMOS ENERGY SÃO TOME AND PRINCIPE, sociedade constituída o existente
ao abrigo das leis das Ilhas Cuimão, cuja sede social sc situa em 4th Floor Century Yard,
Cricket Square, P.O. Box 32322, Georgetown, Grand Cayman KV! 1209 (docavante designada
por "KOSMOS",

CONSIDERANDO QUE:

A. A ERHC é a única Contratante titular dos direitos no Contrato de Partilha de Produção
celebrado entre à ERHC e o Governo da República Democrática de São Tomé e
Príncipe relativo no Bloca 11 na zona offshore de São Tomé e Principe, datado de 23
de Julho de 2014 « qualquer alteração ou aditamento so mesrso;

B. A ERHC acordou em transmitir « ceder à KOSMOS 100% (cem por cento) dos seus
direitos e obrigações enquanto Contratante no Bloco 1 CPP e a operação do Bloco
n

AS PARTES ACORDAM O SEGUINTE:
1. DEFINIÇÕES E INTERPRETAÇÃO

11º Definições

Excepto quando outro sentido seja exigido pelo contexto, as palavras e expressões
definidas no CPP terão o mesmo significado que lhes é dado no CPP, sempre que
utilizadas no presente Instrumento de Cessão (incluindo os considerandos do presente

Instrumento de Cessão).
RR Dia Útil significa dia em que os bancos em Londres, Houston e São Tomé
estão habitualmente abertos ao público:
112 Agência Nacional do Petróleo significa a agência reguladora constitulda pelo

Estado da República Democrática de São Tomé e Príncipe peloDecrelo-Lei n.º
AO1A, de 25 de Abril;

Pv]
República Democrática de São Tomé € Príncipe relativo ao Bloco 11 afshore
de São Tomé e Príncipe datado de 23 de julho de 2014 e qualquer alteração ou
aditamento ao mesmo;

114 Partes significa as Partes no presente Instrumento de Cessão.

12 Interpretação

121 Excepto quando ouro sentido seja exigido pelo contexto, acresce às definições

previstas na Cláusula 1.1:

1211 osingularincluio plural e vice-versa;

1212 pessoa incluia referência a uma pessos coletiva ou outra entidade coletiva;

1213 qualquer lei escrita inclui a lei conforme alterada ou republicada ao longo do
tempo;

1214 qualquer coníreto ou documento incki o contato ou documento em causa
conferme alterado ou substituído ao longo do tempo;

121.5 uma cláusuls é a cléusuls relevante do presente Instrumento,

1216 a parte inclui 08 sucessores e os cessionários da parte.

13 Os cabeçalhos das cláusulas são inseridos meramente para efeitos de facilitação e
deverão ser ignorados na interpretação do presente lnstrumeato de Cessão.

O PRESENTE INSTRUMENTO PREVÊ O SEGUINTE:

2. Comefeitos a partir da primeira data inserta no incio deste instrumento, à ERHC cede
e por novação transfere para a KOSMOS com por cento (100%) dos seus direitos,
interesses, responsabilidades elou obrigações emergentes do CPP (Interesse
Participativo Cedido”) de modo a que a segunda detenha os mesmos, com tujeição so
cumprimento e observância pela KOSMOS dos termos e condições contidos no CPP é
aí descritos como devendo ser cumpridos e observados por parte do Contratante na
medida em que sejam referentes ao Interease Participativo Cedido.

3. A KOSMOS pelo presente Instrumento sssume a compromisso e acorde com a ERHC
que irá deter o Interesse Participativo Cedido com sujeição a todos os termos e
condições do CPP e, irá executar, observar, cumprir e vincular-se-á a todos os deveres,
responsabilidades e obrigações decorrentes do CPP relativamente ao Interesse
Participativo Cedido no lugar da ERHC.

+ A ERHC deixará, para todos os efeitos, de ser a detentora do Interesse Participativo
Cedido e a KOSMOS assumitá, para todos os efeitos, a posição da ERHC
relativamente ao Interesse Participativo.

5. A ERHC confirma que os direitos e prerrogativas da República Democrática de São
Tomé e Príncipe ao abrigo do CPP não serão prejudicados pelss disposições do
presente Instrumento de Cessão.

EAR

72

A KOSMOS compromete-se peraats e a favor da Agência Nacional do Petróleo a
executar e a observar os temos e condições previstos no CPP no que respeita «o
Contratante e al descritos como devendo ser executados e observados por este .

Para efeitos do presente Instrumento da Cessão, todas as notificações deverão ser
enviadas para o seguinte endereço de email;

se

para a ERHC

Tel. +1 713 6264700
Emil
AC: Syivan Odobulu

idovahviQkosmosenengy.com
AIC: Jaxon Doughty, Diretor Jurídico

Se, por qualquer motivo, algums disposição deste instrumento for considerada
inválida ou inexequivel por qualquer tribunal da jurisdição competente ou órgão do
Tribunal Arbitral, tal invalidade ou inexequibilidade não afetará as disposições
remanescentes deste instrumento,

O presente Instrumento de Cessão poderá sor astinado em qualquer número de
exemplares, produzindo o mesmo efeito como se as assinaturas fossem realizadas
num único exemplar do presente Instrumento de Cessão, sendo que o mesmo não
será eficaz até que todos os exemplares tenham sida assinados.

A interpretação, validade e execução do presente Instrumento de Cessão serão
regidas pelas Leis da República Democrática de São Tomé e Príncipe e quaisquer
litígios serão dirimidos nos termos do Artigo 25.º do CPP.

EM TESTEMUNHO DO QUE, as Partes apõem os seus respetivos Seloá na data e ano acima
mencionados em primeiro lugar.

O Selo da ERHC ENERGY
EEZ, LDA, foi aposto na presença de

Administrador

Administrador Secretágio

O Selo KOSMOS ENERGY
SÃO TOME AND PRINCIPE, foi aposto
na presença de:

as E q

Presidente

Secretári

AUTORIZAÇÃO

Com a assinatura em seguida do presente Instrumento de Cessão, a Agência Nacional do
Petróleo aqui representada pelo seu Diretor Executivo concede em nome do Governo da
República Democrática de São Tomé e Principe a autorização e aprovação necessárias à Cessão
do Interesse Participativo da ERHC ENERGY EEZ, LDA a favor da KOSMOS ENERGY SÃO
TOMÉ AND PRINCIPE, de acordo com as disposições do CPP.

APROVADO PELO DIRETOR EXECUTIVO

DA AGÊNCIA N.

NAL DO PETRÓLEO
Ro

O Diretor Executivo

39 0oh)701S

Dat;
